Citation Nr: 0018500
Decision Date: 09/07/00	Archive Date: 11/03/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-10 087A	)	DATE SEP 07, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ORDER

The following correction is made in a decision issued by the Board in this case on July 14, 2000:


Paragraph 6, page 32, should be deleted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Citation Nr: 0018500
Decision Date: 07/14/00	Archive Date: 09/08/00

DOCKET NO. 97-10 087A              DATE JUL 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for residuals of a right eye
injury.

3. Entitlement to service connection for epicondylitis of the left
elbow.

4. Entitlement to service connection for residuals of lumbar
puncture.

5. Entitlement to service connection for retropatellar syndrome.

6. Entitlement to service connection for defective hearing.

7. Entitlement to an initial evaluation in excess of 30 percent
from August 30, 1995, and in excess of 50 percent from May 12,
1997, for schizophrenic reaction, paranoid type, with post-
traumatic stress disorder (PTSD).

8. Entitlement to an initial compensable evaluation for tendinitis
of the right shoulder (major).

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Alice A. Booher, Counsel 

INTRODUCTION

The veteran had active service from February 17, 1986 to August 21,
1995.

This appeal to the Board of Veterans' Appeals (the Board) is from
the initial rating action taken in April 1996 by the Department of
Veterans Affairs (VA) Regional Office (RO) in North Little Rock,
Arkansas.

The RO, in pertinent part, determined that the claims of
entitlement to service connection for muscle tension headaches,
residuals of a right eye injury, epicondylitis of the left elbow,
mechanical low back pain, retropatellar syndrome, and hearing loss
were not well grounded. The RO granted entitlement to service
connection for schizophrenic reaction, paranoid type, with PTSD
with assignment of a 30 percent rating, and for epicondylitis of
the right elbow with assignment of a noncompensable evaluation,
both effective August 30, 1995.

In January 1997 the RO affirmed the 30 percent evaluation for the
service- connected psychiatric disability, and denied entitlement
to a total disability rating for compensation purposes on the basis
of individual unemployability. In May 1997 the veteran submitted a
statement wherein he again emphasizes that he is unable to work due
to his service-connected disabilities.

- 2 -

The Board has construed this issue as a notice of disagreement with
the January 1997 denial of entitlement to a TDIU. This claim is
addressed in the remand portion of the decision.

The veteran relocated during the pendency of his appeal, and the
Waco, Texas RO has assumed jurisdiction of his claims.

In October 1998 the RO granted entitlement to an increased
evaluation of 50 percent for schizophrenic reaction, paranoid type,
with PTSD, effective August 20, 1998.

In April 1999 the RO granted an effective date for the assignment
of the increased evaluation of 50 percent for the service-connected
psychiatric disability retroactive to May 12, 1997. As this is not
the maximum rating assignable, the claim of entitlement to an
increased evaluation for the service-connected psychiatric
disability remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The claim of entitlement to increased compensation benefits for the
service- connected psychiatric disability is addressed in the
remand portion of this decision.

FINDINGS OF FACT

1. The claims of entitlement to service connection for residuals of
a right eye injury, residuals of a lumbar puncture, epicondylitis
of the left elbow, retropatellar syndrome, and right ear defective
hearing are not supported by cognizable evidence showing that the
claims are plausible or capable of substantiation.

2. Defective hearing as defined by VA standards, and demonstrated
in the left ear on audiogram within two months of service is
reasonably attributable to acoustic trauma during Persian Gulf
service.

3. The claim of entitlement to service connection for headaches is
supported by cognizable evidence showing that the claim is
plausible or capable of substantiation.

3 -

4. Current VA examination shows normal range of motion of the right
shoulder with no evidence of arthritis on x-ray study, and no
functional loss due to complaints of pain or other pathology.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for residuals of
a right eye injury is not well grounded. 38 U.S.C.A. 5107 (West
1991).

2. The claim of entitlement to service connection for epicondylitis
of the left elbow is not well grounded. 38 U.S.C.A. 5107.

3. The claim of entitlement to service connection for retropatellar
syndrome is not well grounded. 38 U.S.C.A. 5107.

4. The claim of entitlement to service connection for right ear
detective hearing is not well grounded. 38 U.S.C.A. 5107 (West
1991).

5. The claim of entitlement to service connection for residuals of
a lumbar puncture is not well grounded. 38 U.S.C.A. 5107 (West
1991).

6. The claim of entitlement to service connection for headaches is
well grounded. 38 U.S.C.A. 5107.

7. Defective hearing in the left ear was incurred in active
service. 38 U.S.C.A. 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R.
3.303, 3.385 (1999).

8. The criteria for an initial compensable evaluation for right
shoulder tendinitis have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.2, 4.7, 4.71a, Diagnostic Codes 5024-5201
(1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether the
appellant has presented evidence of a well grounded claim; that is,
a claim which is plausible and meritorious on its own or capable of
substantiation. If he has not, his appeal must fail. 38 U.S.C.A.
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be conclusive to
be well grounded, it must be accompanied by evidence. A claimant
may submit some supporting evidence that justifies a belief by a
fair and impartial individual that the claim is plausible. Dixon v.
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet.
App. 609, 611 (1992).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis), of an
incurrence or aggravation of a disease or injury in service (lay or
medical evidence), and a nexus between the in-service injury or
disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the claimant's
evidentiary assertions are presumed true unless inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet. App. 19, 21
(1993).

Where the determinative issue involves the question of a medical
diagnosis or causation, only individuals possessing specialized
training and knowledge are competent to render a medical opinion.
Espiritu v. Derwinski, 2 Vet. App. 192 (1992).

5 -

The United States Court of Appeals for Veterans Claims (Court) has
held that if an appellant fails to submit a well grounded claim, VA
is under no duty to assist him/her in any further development of
the claim. 38 U.S.C.A. 5107(a); Gilbert v. Derwinski, 1 Vet. App.
49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38
C.F.R. 3.159(a) (1999).

Service connection may be established for a disability incurred in
or aggravated by active service. 38 U.S.C.A. 1110, 1131 (West
1991).

If not shown during service, service connection may be granted for
organic disease of the nervous system if shown to a compensable
degree within a year of service separation. 38 U.S.C.A. 1101, 1112,
1113 (West 1991 & Supp. 1999); 38 C.F.R. 3.307, 3.309 (1999).

The Court has clearly indicated that this is not intended to limit
a grant of service connection to those disabilities which were
present in service or within a year thereafter, but also
contemplates a chronic disability for which there is a credible
medical opinion that there is a link between current disability and
the in-service injury or disease. See, ie., Caluza v. Brown, 4 Vet.
App. 498 (1995).

The Court further concluded that "satisfactory" evidence meant
"credible" evidence as characterized in Caluza, supra, aff'd, 78
F.3d 604 (Fed. Cir. 1996); see also Collette v. Brown, 82 F.3d 389
(Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

A determination of service connection requires a finding of the
existence of a current disability and a determination of a
relationship between that disability and an injury or disease
incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

6 -

The Court has also held that a determination with regard to
entitlement to service connection must be made upon a review of the
entire evidentiary record including thorough and comprehensive
examinations that are representative of the entire clinical
picture. Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical evidence
maybe considered to support Board findings. If the medical evidence
of record is insufficient, or, in the opinion of the Board, of
doubtful weight or credibility, the Board is always free to
supplement the record by seeking an advisory opinion, ordering a
medical examination or citing recognized medical treatises in its
decisions that clearly support its ultimate conclusions. However,
it is not free to substitute its own judgment for that of such an
expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder to
determine credibility of the testimony and other lay evidence. See
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

Lay persons are not competent to render testimony concerning
medical causation See Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
veteran. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

- 7 - 

Residuals of a right eye injury

Factual background

Entrance examination in January 1986 showed no right eye
abnormality and normal vision of 20/20.

An optometry visit report dated in February 1986 showed visual
acuity of 20/20.

In January 1989 the veteran was seen with complaints of having
something in his right eye which caused pain which was burning and
pulling. On the upper lid margin in the middle third there was
swelling and tenderness but no pointing. Lid inversion revealed a
sty which was injected. Blepharitis and questionable early sty were
diagnosed. Warm compresses were recommended.

On several occasions when complaining of headaches, the veteran
said that he had associated blurring of vision. No eye disabilities
were found on those occasions.

In October 1992 the veteran was seen with complaints of double
vision after having been hit in the eye by someone's finger. It was
felt that he had some evidence of slight ocular paresis in the
right eye and esotropia. A prism was to be taped over his
sunglasses for a week. When he returned a week later, he was still
having some problems focusing but the nerve palsy was felt to be
somewhat better. He was to be followed up in a month.

When the veteran was seen in December 1992 his visual acuity was
repeatedly measured at 20/20. His diplopia had decreased. Resolving
nerve palsy in the right eye and esotropia were diagnosed.

A February 1994 periodic examination report shows visual acuity was
20/20 and there was no noted right eye disability.

8 -

A December 1994 examination report shows the veteran was
complaining of unknown visual loss. Hypertropia was shown in the
right eye. He had slight exophthalmos. Examination was otherwise
normal. Uncorrected bilateral visual acuity was 20/30.

At the time of the veteran's March 1995 Persian Gulf evaluation he
had no noted findings relating to a right eye disability or
residuals of injury.

An October 1995 VA ophthalmological examination report shows the
veteran recounted a history of right eye trauma. The examiner
recorded that could find no residual damage to the eye including
diplopia. Visual acuity was 20/50, uncorrected, corrected to 20/25
in the right eye.

Analysis

With regard to residuals of a right eye injury, although there is
evidence that the veteran experienced a minor injury to his eye
when someone else poked a finger into it in service, and on another
occasion, he developed the signs of a sty, after brief topical
care, he had no chronic residuals of either thereafter in service,
or on VA examination shortly after separation from service. There
is no medical evidence or opinion associating any current right eye
disability with anything of service origin.

Absent a chronic disorder since service, and a medical opinion
establishing a nexus between service and such a disorder, the
veteran has not provided two of the three pivotal elements of a
well-grounded claim.

In that regard, Section 5107 of Title 38, United States Code
unequivocally places an initial burden upon the claimant to produce
evidence that his claim is well grounded; that is, that his claim
is plausible. Grivois and Grottveit cases, op. cit.

Because the appellant has failed to meet this burden, the Board
finds that his claim a for service connection for residuals of a
right eye injury must be denied as not well grounded.

9 -

The Board further finds that the RO has advised the appellant of
the evidence necessary to establish a well grounded claim, and the
appellant has not indicated the existence of any post service
medical evidence that has not already been requested and/or
obtained that would well ground his claim. 38 U.S.C.A. 5103(a)
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the veteran has not
presented or identified probative medical evidence of a current
diagnosis or disability of the right eye, and has not presented
medical evidence of a link between any current right eye disorder
and service. Consequently, the Board concludes that the veteran's
claim of entitlement to service connection for residuals of a right
eye injury is not well grounded. 38 U.S.C.A. 5107(a).

As the appellant has not submitted a well grounded claim of
entitlement to service connection for residuals of a right eye
injury or disability, the doctrine of reasonable doubt is not
applicable to this claim.

Epicondylitis of the left elbow

Factual background

In June 1994, at one time when the veteran complained of headaches,
he also said he had had persistent pain in his elbow. It was noted
that he was to be given a Persian Gulf evaluation.

In January 1995 the veteran was evaluated for complaints including
multiple joint pain.

A March 1995 Persian Gulf assessment shows the veteran was noted to
have a diagnosis of right lateral epicondylitis, but no left elbow
problems.

In June 1995 the veteran again had multiple joint pain complaints.

- 10-

An October 1995 VA examination report shows the veteran complained
of elbow problems. The pertinent diagnosis was bilateral
epicondylitis, lateral, both elbows.

An August 1998 VA examination relating to the veteran's shoulder
shows he made no mention of any left elbow problems, nor were any
noted by the examiner.

Analysis

In this situation, although the veteran had vague left elbow
complaints (in the context of multiple joint pain) in service, and
similarly vague complaints on VA examination, there have been no
clinical findings reflective of a basis for a diagnosis of any
inservice acquired chronic left elbow disorder. The post-service
epicondylitis diagnosis was based on his history only, and the most
recent VA examination was negative for any abnormality of the left
elbow. Evidence which is simply information recorded by a medical
examiner unenhanced by any additional medical comment by that
examiner, does not constitute "competent medical evidence." LeShore
v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran's claim is predicated on his own opinion. His own
opinion and statements will not suffice to well ground his claim.
While a lay person is competent to provide evidence on the
occurrence of observable symptoms during and following service,
such a lay person is not competent to make a medical diagnosis or
render a medical opinion which relates a medical disorder to a
specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494-495
(1992).

Neither is the Board competent to supplement the record with its
own unsubstantiated medical conclusions as to whether the veteran
has a left elbow disorder related to service. Colvin v. Derwinski,
1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated the
existence of any evidence that has not already been requested
and/or obtained that would well grounded his claim. 38 U.S.C.A.
5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir.
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom.
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the veteran has not
presented or identified competent medical evidence of a disability
of the left elbow linked to active service. Consequently, the Board
concludes that the veteran's claim of entitlement to service
connection for epicondylitis of the left elbow is not well
grounded. 38 U.S.C.A. 5107(a).

Because the veteran has failed to establish proof of a current
diagnosis or disability of the left elbow, the Board finds that his
claim of entitlement to service connect: on for epicondylitis of
the left elbow must be denied as not well grounded. Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2
Vet. App. 141, 144 (1992) (holding that veteran was not entitled to
service connection where there was a total lack of evidence of any
hypertension existing since service).

As the appellant has not submitted a well grounded claim of
entitlement to service connection for epicondylitis of the left
elbow, the doctrine of reasonable doubt is not applicable to this
claim.

Retropatellar syndrome 
Factual Background

Service medical records show vague joint pain complaints after the
veteran's return from the Persian Gulf. No definitive diagnosis of
a knee disorder is of record.

A disorder of either knee was not found when the veteran was
examined by VA in October 1995. Without inservice knee problems,
postservice chronic knee problems, and a nexus between the two,
there are missing all three components of a well grounded claim,
and accordingly, the appeal must be denied. The veteran's claim is
predicated on his own opinion. His own opinion and statements will
not suffice to well ground his claim. While a lay person is
competent to provide evidence on the occurrence of observable
symptoms during and following service, such a lay person is not
competent to make a medical diagnosis or render a medical opinion
which relates a medical disorder to a specific cause. Espiritu v.
Derwinski, 2 Vet. App. 492, 494-495 (1992).

- 12 -

Neither is the Board competent to supplement the record with its
own unsubstantiated medical conclusions as to whether the veteran
has a knee disorder related to service. Colvin v. Derwinski, 1 Vet.
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated the
existence of any evidence that has not already been requested
and/or obtained that would well grounded his claim. 38 U.S.C.A.
5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir.
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom.
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the veteran has not
presented or identified probative medical evidence of a current
diagnosis or disability of either knee. Consequently, the Board
concludes that the veteran's claim of entitlement to service
connection for retropatellar syndrome is not well grounded. 38
U.S.C.A. 5107(a). As the appellant has not submitted a well
grounded claim of entitlement to service connection for
retropatellar syndrome, the doctrine of reasonable doubt is not
applicable to this claim.

Defective hearing 
Special Criteria

For purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or
4,000 Hertz is 40 decibels or greater; or when the auditory
thresholds for at least three of the frequencies 500, 1,000, 2,000,
3,000, or 4,000 Hertz are 26 decibels or greater, or when speech
recognition score(s) using the Maryland CNC Test are less than 94
percent. 38 C.F.R. 3.385 (1999).

If a veteran currently meets the criteria of 38 C.F.R. 3.385, he
has a hearing loss disability. The veteran does not have to have a
hearing loss disability during service in order to warrant a grant
of service connection. Rather, the issue is whether, pursuant to 38
C.F.R. 3.303(d), any current hearing loss disability is a chronic
disorder attributable to service.

- 13 -

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and others, in
general, the Court has found that "normal" hearing exists when the
thresholds are between 0 and 20 decibels, and "hearing loss" exists
when the threshold is from 25 decibels.

Factual Background

Service medical records show that on the veteran's entrance
examination in January 1986, audiometric study showed pure tone
thresholds, in decibels, were as follows:

                              HERTZ 
          500     1000     2000     3000      4000 
RIGHT      10       10        5        0         0 
LEFT       10       10        5        0        10

On a report of an audiometric evaluation undertaken in August
19813, pure tone thresholds, in decibels, were as follows:

                              HERTZ 
          500     1000      2000     3000      4000 
RIGHT       5        5         0        0         5 
LEFT       10       10         5        5         5

In April 1989, the veteran was seen for complaints of pain in his
right ear for 2 days. He was having trouble sleeping and hearing
out of the right ear. He said the left side was also starting to
bother him. Examination of the ears disclosed inflammation of the
tympanic membrane on the right side. The left side was normal.

Another examiner noted that the veteran had reported having had
drainage and pain around the Eustachian tube and outside of the
right ear, a sharp pain which would come and go, and caused
headaches and slight dizziness. There was mild erythema and
ecchymosis of the canal on the right with some discharge. Tympanic
membranes were bilaterally clear. Diagnosis was right otitis extent
for which Cortisporin was prescribed.

- 14 - 

On a report of audiometric evaluation in September 1993,
audiometric study showed pure tone thresholds, in decibels, were as
follows:

                              HERTZ 
          500   1000   2000  3000   4000 
RIGHT       0       0     0     0      0 
LEFT        50      0     0     0     10

On a periodic examination in February 1994, audiometric study
showed pure tone thresholds, in decibels, were as follows:

                              HERTZ 
          500   1000   2000  3000   4000 
RIGHT       0      0      0     0      0 
LEFT        5      0      0     0     10

A report of an audiometric evaluation in January 1995 was said to
reflect totally invalid thresholds.

A separation examination including audiometric assessment is not of
record. There is no indication that additional service records are
available.

On the veteran's initial claim for benefits, prepared at
separation, and in associated documents which further detailed and
otherwise characterized his claim, he reported having noticed a
hearing loss in his left ear since (his Persian Gulf exposure to
noise in) 1991.

As part of the VA examination in October 1995, the veteran noted
his problems with hearing, and was scheduled for an audiological
evaluation as soon as possible.

In November 1995 the authorized audiological evaluation showed pure
tone thresholds, in decibels, were as follows:

-15-

                              HERTZ 
               500     1000     2000     3000     4000 
RIGHT            20      20       20       20       20 
LEFT             20      25       20       25       35

On the left, pure tone decibels of 30 and 50 were shown at 6,000
and 8,000 Hertz, respectively. Speech audiometry revealed speech
recognition ability of 94 percent in the right ear and of 92
percent in the left ear using the Maryland CNC Test Diagnosis was
normal hearing in the right ear, and normal hearing through 3,000
Hertz in the left ear, with mild to moderate sensorineural hearing
loss at 3,000- 8,000 Hertz on the left.

Analysis 
Right ear

As to the question of service connection for defective hearing, the
situation with regard to left and right ears is entirely distinct
and independent.

With regard to defective hearing in the right ear, by VA standards,
the veteran had normal hearing at entrance into and throughout
service. Moreover, he has not been shown to have defective hearing
since service which is in any way related thereto. Absent a
disorder in service, one since service, and a medical opinion
establishing a nexus between the two, the veteran has provided none
of the three pivotal elements of a well-grounded claim.

In that regard, Section 5107 of Title 38, United States Code
unequivocally places an initial burden upon the claimant to produce
evidence that his claim is well grounded; that is, that his claim
is plausible. Grivois and Grottveit cases, op. cit.

Because the appellant has failed to meet this burden, the Board
finds that his claim for service connection for defective hearing
in the right ear must be denied as not well grounded.

16 -

The veteran's claim is predicated on his own opinion. His own
opinion and statements will not suffice to well ground his claim.
While a lay person is competent to provide evidence on the
occurrence of observable symptoms during and following service,
such a lay person is not competent to make a medical diagnosis or
render a medical opinion which relates a medical disorder to a
specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494-495
(1992).

Neither is the Board competent to supplement the record with its
own unsubstantiated medical conclusions as to whether the veteran
has a hearing loss in the right ear related to service. Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated the
existence of any evidence that has not already been requested
and/or obtained that would well grounded his claim. 38 U.S.C.A.
5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir.
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), affd sub nom.
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the veteran has not
presented or identified probative medical evidence of a current
diagnosis or disability of the right ear. Consequently, the Board
concludes that the veteran's claim of entitlement to service
connection for defective hearing in the right ear is not well
grounded. 38 U.S.C.A. 5107(a).

As the appellant has not submitted a well grounded claim of
entitlement to service, connection for a hearing loss in the right
ear, the doctrine of reasonable doubt is not applicable to this
claim.

Left ear

Limited audiometric studies in service prior to going to the Gulf
show normal hearing.

- 17 -

However, in service, the veteran was exposed to acoustic trauma as
a part of his occupational specialty (as a field artillery
surveyor) including during his deployment in the Persian Gulf War.

At the time of separation from service, the veteran claimed that he
had developed hearing loss in the left ear since 1991 (at about the
time he was in the Persian Gulf for which there are no pertinent
service records).

In this regard, the Board notes that special exceptions are found
within the law, (i.e., 38 U.S.C.A. 1154, and pertinent judicial
mandates in regard thereto), which provide for accepting statements
by a combat veteran as to incidents that are part of such service.
In this regard, it is unnecessary to speculate as to the nature of
the exposure other than there is a reasonable basis for concluding
that there was such exposure, and the assertion by the veteran in
that regard is entirely credible.

Moreover, although audiometric examination at separation would be
helpful in this case so as to properly gauge the hearing acuity in
the left ear at that time, it is not the veteran's fault that a
separation examination including audiological evaluation cannot be
secured.

On VA examination immediately (within two months) after service,
while pure tone thresholds remained relatively normal in the left
ear (albeit some deterioration had commenced at and above that
level), the veteran was found to have discrimination ability, based
on the used of CNC words for undergoing the procedure, of 92
percent in the left ear. Under the cited regulation above, this is
reflective of hearing impairment.

The fact of and associated diagnosis of high frequency neurosensory
hearing loss in the left ear is confirmed by VA examiners who have
cited his inservice exposure to noise which concluded a short time
before.

- 18 -

Since hearing disability is determinable by such specific
guidelines as found within the regulations rather than merely
through medical opinion, there is an absence of the separation
examination and lack of any expectation that this might be
obtainable, the veteran's claim at separation specifically noted
the left ear, and since VA audiology evaluation within two months
of separation from service confirmed the presence of left ear
hearing deficits, the Board finds that the aggregate evidence in
this regard raises a reasonable doubt which must be resolved in the
veteran's favor. It is also noteworthy that the examiner has solely
cited the inservice acoustic exposure during wartime and the
veteran's allegations in that regard are entirely credible. The
evidence on its own is adequate as to raise such a doubt and fully
justify the grant without further delay of the claim.

The evidence of record and medical opinion provides an ample basis
for concluding that current chronic left ear defective hearing is
due to inservice acoustic trauma, thereby warranting a grant of
entitlement to service connection. 38 U.S.C.A. 1110, 1154, 5107; 38
C.F.R. 3.303, 3.3 85.

Residuals of lumbar puncture

Factual background

Service medical records show that in September 1989, the veteran
reportedly fell in the bathtub and developed low back pain as a
result of straining the lower back muscles. Range of motion was
slightly limited. Assessment was strain of the lower back muscles
and Motrin was prescribed. It was felt that he might have contused
his kidneys.

In August 1991, the veteran was seen for complaints of pain in his
lower back. It hurt when bending forward and getting up from a
chair, and had been that way for two days. He denied having any
injury to the back.

The diagnosis was lumbosacral strain. Medications included Motrin
and Norflex and he was told not to do physical training for 2 days.

- 19 -

In January 1994, the veteran complained of low back pain. He had
some other symptoms including headaches and blurred vision. He had
reportedly undergone a lumbar puncture. On examination, there was
some swelling in the lumbar spine area and tenderness. Assessment
was migraine headaches and a trial of Fiorinal and Compazine was
instituted. He was seen a few days later with similar complaints.
He had constant sharp pain in his back which decreased when lying
down. The pain returned when he stood up. There was swelling at the
lumbar puncture site and multiple small puncture wounds at L-3
level. Diagnosis was made of status lumbar puncture headaches.

When seen in March 1994, it was noted that he had a history of low
back pain which had started after a lumbar puncture in January
1994. Examination findings were said to be not compatible with
musculoskeletal bases for the low back pain and thus it was most
likely secondary to the lumbar puncture and possible dural
irritation. Moist heat was to be started as well as exercises.

In January 1995, on an orthopedic evaluation as part of the Persian
Gulf assessment, the veteran reported low back pain.

After a Persian Gulf evaluation, a memorandum dated in March 1995
noted that the veteran had been diagnosed as having mechanical low
back pain.

On VA examination in October 1995, the veteran reported that he had
had low back pain since a lumbar puncture in service and had not
otherwise had back injury. On examination, he had normal lumbar
curvature. He forward flexed to 75 degrees and then complained of
low back pain. Backward extension was to 30 degrees. Lateral
flexion was to 40 degrees. Rotation was to 30 degrees. Pertinent
diagnosis was post lumbar puncture back pain.

A VA outpatient report from August 1996 noted complaints of chronic
but stable low back pain. The veteran's history of traumatic lumbar
puncture in service was noted.

- 20 -

Chronic low back pain was noted on VA outpatient report in January
1997 when he was referred for an evaluation by the psychiatric and
psychology services. On examination, he had back tenderness but
full range of motion.

Analysis

The Board reiterates the requirements for a well-grounded claim:
(1) medical evidence of a current disability; (2) medical or, in
certain circumstances, lay evidence of in-service incurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between the claimed in-service injury or disease and a
current disability. Caluza, supra.

The record shows that the veteran was evaluated on numerous
occasions in service for low back pain and a lumbar puncture was
reported. He is currently reported to suffer from low back pain
which is reported as a residual of his lumbar puncture in service;
however no back disorder has been identified on examination. The
Court has held that pain per se is not a chronic acquired
disability upon which to predicate a grant of service connection.
Benitez v. West, 13 Vet. App. 282 (1999).

In other words, a chronic acquired back disorder for VA
compensation purposes linked to service on the basis of competent
medical evidence shown to have a low back disability. Competent
medical authority has authority has not been shown by the evidence
of record. Accordingly, the veteran's claim of entitlement to
service connection for residuals of a lumbar puncture is not well
grounded.

Headaches

Factual background

Service medical records are filled with a number of instances when
the veteran complained of headaches. Various etiologies and
diagnoses for these headaches, are in the file including an organic
neurological basis, migraine, tension, secondary to medication,
secondary to a spinal tap, of musculoskeletal origin and secondary
to psychiatric problems.

21 -

A number of medications, some of them quite potent [i.e., Fiorinal,
Compazine, Cafergot] were attempted with little or no improvement.
At one time, headaches were virtually continuous. No treatment was
effective.

At the time of separation from service, the veteran continued to
complain of headaches.

Similarly, on VA examination in October 1995, two months after
separation, it was noted that he continued to have ongoing
headaches. He had been given Naprosyn by VA, and this would
decrease the pain for about an hour before the headaches would
return. The examiner felt that these were muscle tension headaches
without evidence of migraine syndrome.

Since then, VA outpatient reports have predominantly described the
headaches as migraine in nature although there has been some
suggestion that headaches and other symptoms including blurred
vision, etc., might be also associable with the veteran's
psychiatric situation. On repeated occasions when being seen for
mental health concerns, these symptoms have been noted and his
medications have been noted to include certain pain relief
medications as well as psychiatric medicines which have side-
impacts on these symptoms as well.

Analysis

The Board's review of the evidentiary record discloses that the
veteran has suffered from headaches since service. Various
competent medical opinions have been offered to account for the
etiology of headaches. Among these opinions are included a finding
that the veteran's headaches are secondary to the service- reported
lumbar puncture, or in the alternative are secondary to medication
for treatment of the service-connected psychiatric disability or as
a manifestation thereof.

22 -

For the sole purpose of well grounding the claim of entitlement to
service connection for headaches, the Board finds that the veteran
had a headache disorder in service, has one post service, and his
variously diagnosed headaches have been related to service and to
service-connected disability. The Board finds that the veteran has
therefore submitted a well grounded claim of entitlement to service
connection for headaches.

Initial compensable evaluation for right shoulder tendonitis

Criteria

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust this schedule of
ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where the
schedular evaluations are found to be inadequate, the Under
Secretary for Benefits or the Director, Compensation and Pension
Service, upon field station submission, is authorized to approve on
the basis of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning capacity
impairment due exclusively to the service-connected disability or
disabilities.

23 -

The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (1999).

The Board has also considered all regulatory provisions which are
potentially applicable through the assertions and issues raised in
the evidence of record as required by Schafrath v. Derwinski, 1
Vet. App. 5 89 (1991). Where entitlement to compensation has
already been established and an increase in the disability rating;
is at issue, the present level of disability is of primary concern.

Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, see 38 C.F.R. 4.2, the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, op. cit., it was held that evidence
to be considered in the appeal of an initial assignment of a rating
disability was not limited to that reflecting the then current
severity of the disorder. In that decision, the Court also
discussed the concept of the "staging" of ratings, finding, that,
in cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage evaluations for separate periods of time based
on the facts found during the appeal period.

In this, and in other cases, only independent medical evidence may
be considered to support Board findings. If the medical evidence of
record is insufficient, or, in the opinion of the Board, of
doubtful weight or credibility, the Board is always free to
supplement the record by seeking an advisory opinion, ordering a
medical examination or citing recognized medical treatises in its
decisions that clearly support its ultimate conclusions. However,
it is not free to substitute its own judgment for that of such an
expert. See Colvin v. Derwinski, op. cit.

- 24 -

Moreover, it remains the duty of the Board as the fact finder to
determine credibility of the testimony and other lay evidence. See
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Board has the duty to assess the credibility and weight to be
given the evidence. Wilson v. Derwinski, 2 Vet. App. 614, 618
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991),
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

The Court has also reviewed the method of evaluating increased
ratings for musculoskeletal disorders in recent holdings. In
particular, it has addressed the use of several sections of 38
C.F.R. Part 4.

When a diagnostic code provides for compensation based solely upon
limitation of motion, the provisions of 38 C.F.R. 4.40 and 4.45
(1999) must be considered, and the examination(s) upon which the
rating decisions are based must adequately portray the extent of
functional loss due to pain "on use or due to flare-ups." DeLuca v.
Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. 4.40 state that the disability of the
musculoskeletal system is primarily the inability, due to damage or
infection in parts of the system, to perform the normal working
movements of the body with normal excursion, strength, speed,
coordination, and endurance. According to this regulation, it is
essential that the examination on which ratings are based
adequately portrays the anatomical damage, and the functional loss,
with respect to these elements.

In addition, the regulations state that the functional loss may be
due to pain, supported by adequate pathology and evidenced by the
visible behavior of the claimant undertaking the motion. Weakness
is as important as limitation of motion, and a part which becomes
painful on use must be regarded as seriously disabled. 38 C.F.R.
4.40.

25 -

The provisions of 38 C.F.R. 4.45 state that when evaluating the
joints, inquiry will be directed as to whether there is less
movement than normal, more movement than normal, weakened movement,
excess fatigability, incoordination, and pain on movement. 38
C.F.R. 4.45.

Painful motion is an important factor of disability. The intent of
the rating schedule is to recognize painful motion with joint or
periarticular pathology as productive of disability. It is the
intention to recognize actually painful, unstable, or malaligned
joints, due to healed injury, as entitled to at least the minimum
compensable rating for that joint. The joints involved should be
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the range of
the opposite undamaged joint. 38 C.F.R. 4.59. The Court held in
Hicks v. Brown, that once degenerative arthritis is established by
X-ray evidence, there are three circumstances under which
compensation may be available.

In addition, Diagnostic Code 5019 for bursitis is to be read in
conjunction with 38 C.F.R. 4.59, and it is contemplated by a
separate regulation, 38 C.F.R. 4.40, which relates to pain in the
musculoskeletal system. Finally, the Court noted that "Diagnostic
Code 5003 and 38 C.F.R. 4.59 deem painful motion of a major joint
or groups caused by degenerative arthritis that is established by
X-ray evidence to be limited motion even though a range of motion
may be possible beyond the point when pain sets in." Hicks v.
Brown, 8 Vet. App. 417 (1995).

In general, all disabilities, including those arising from a single
disease entity, are rated separately, and all disability ratings
are then combined in accordance with 38 C.F.R. 4.25 (1999).

However, the evaluation of the same "disability" or the same
"manifestations" under various diagnoses is prohibited. 38 C.F.R.
4.14 (1999). The Court has held that a claimant may not be
compensated twice for the same symptomatology as "such a result
would overcompensate the claimant for the actual impairment of his
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).

26 -

This would result in pyramiding, contrary to the provisions of 38
C.F.R. 4.14. The Court has acknowledged, however, that when a
veteran has separate and distinct manifestations attributable to
the same injury, he should be compensated under different
diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning
v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. 4.71, Plate I, range of motion for the shoulder is
normally 0 through 90 degrees to 180 degrees on forward elevation
(flexion); and abduction of 0 through 90 degrees to 180 degrees.
External and internal rotation is normally at 90 degrees.

The diseases under Codes 5013 through 5024 will be rated on
limitation of motion of affected parts as degenerative arthritis.
See Code 5024 for tenosynovitis and Note.

Under Diagnostic Code 5201, for limitation of motion of the arm, a
20 percent rating is assignable whether major or minor extremity
when the limitation is at shoulder level. A 30 percent rating is
assignable for the major extremity when limitation of motion is
midway between side and shoulder level; and a 40 percent rating is
assignable for limitation of motion of the major arm to 25 degrees
from side under Code 5201.

Under Diagnostic Code 5203, pursuant to 38 C.F.R. 4.71a, rating a
shoulder disorder is based on impairment of the function of the
contiguous joint. When there is impairment of the clavicle or
scapula with malunion, a 10 percent rating is assignable when the
major extremity is involved.

When there is nonunion, without loose movement, a 10 percent rating
is assignable; a 20 percent rating is assignable when there is
loose movement. A 20 percent rating is assignable for the major
extremity when there is dislocation of the clavicle or scapula
under Code 5203.

For the major extremity, when there is malunion of the humerus, if
moderate, a 20 percent rating is assignable, or 30 percent when
marked. When there is recurrent

- 27 - 

dislocation of the humerus at the scapulohumeral joint of the major
extremity, 30 percent is assignable with frequent episodes and
guarding of all movements or 20 percent when infrequent episodes
and guarding of movement at the shoulder level only. When there is
a fibrous union of the humerus, 50 percent is assignable for the
major extremity. When there is nonunion, 60 percent is assignable.
And when there is loss of the humeral head, an 80 percent rating is
assignable for the major extremity under Code 5202.

When there is favorable ankylosis of the scapulohumeral
articulation, with abduction to 60 degrees, with ability to reach
the mouth and head, a 30 percent rating is assignable; when
intermediate between favorable and unfavorable, a 40 percent rating
is assignable; and if unfavorable, with abduction limited to 25
degrees from the side, a 50 percent evaluation is assignable. 38
C.F.R. 4.71a; Diagnostic Code 5200.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

Factual Background

On the post-Persian Gulf evaluation, report from which is dated in
March 1995, the veteran was noted to have right shoulder mild
rotator cuff abnormality with impingement.

- 28 -

On VA examination in October 1995 it was noted that the veteran had
had swelling of the right shoulder with tenderness and stiffness
ever since the Gulf. On examination the right shoulder elevation
was from 0-180 degrees, abduction was from 0-180 degrees; and
internal and external rotation was from 0-90 degrees. Right
shoulder X-rays were negative. Tendinitis of the right shoulder was
diagnosed.

VA outpatient records show that the veteran periodically complains
of right shoulder discomfort and stiffness with pain for which
medications have been given.

On VA examination in August 1998 the veteran reported that since
coming back from the Gulf he had had pain in the right shoulder.
This was aggravated by lifting and motion. The pain was constant,
as opposed to flaring up; and he had been given a prescription by
VA for Naproxen for the pain. X-rays were negative. On examination
he was able to abduct and flex the right shoulder to 180 degrees.
However, adduction was to 40 degrees, with 90 degrees of external
rotation possible and only 70 degrees of internal rotation
possible. Right hand grip was firm but weak. Pertinent diagnosis
was strain, right shoulder.

Analysis

Initially, the Board finds that the veteran's claim of entitlement
to an initial (compensable) evaluation for tendonitis of the right
shoulder is well. grounded within the meaning of 38 U.S.C.A.
5107(a); that is, a plausible claim has been presented. Murphy v.
Derwinski, 1 Vet. App. 78 (1990.

In general, an allegation of increased disability is sufficient to
establish a well grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran's assertions concerning the severity of his right
shoulder disability (that are within the competence of a lay party
to report) are sufficient to conclude that his claim for an
increased evaluation for that disability is well grounded. King v.
Brown, 5 Vet. App. 19 (1993).

- 29 -

The Board is satisfied that the facts relevant to this issue on
appeal have been properly developed and, accordingly, the statutory
obligation of VA to assist the veteran in the development of his
claim has been satisfied in accordance with 38 U.S.C.A. 5107(a).
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1
Vet. App. 519 (1991).

In this case there is no sign of osseous degeneration. However,
nonetheless, as noted above, schedular evaluations for the right
shoulder are in general based on limitation of function. The Board
notes that since service there has been an ongoing complaint of
right shoulder pain reported to be aggravated by lifting.

In service the veteran's right shoulder disability was thought to
be due to a rotator cuff problem. Since then, it has been described
as tendinitis and/or strain. Whatever the assessment, the evidence
is clear that it remains the same basic disability whatever the
current characterization.

Although Fenderson may be applicable, in this case, the Board finds
no need to assess staged ratings hereunder but rather the same
rating is applicable from separation from service.

The right shoulder is shown to have essentially normal range of
motion and radiographic studies have been negative for any
degenerative process. The August 1998 VA examination report shows
the examiner, after having reviewed x-ray studies reported as
negative, concluded that the veteran had no limitations or
functional loss due to pain. The VA examiner restricted his
conclusions to complaints of pain. In other words, there are no
clinical objective findings to substantiate the veteran's
complaints.

The Board notes that a lay person such as the veteran can provide
evidence of visible symptoms. Dean v. Brown, 8 Vet. App. 449, 455
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, VA
regulations require that a finding of dysfunction due to pain must
be supported by, among other things, adequate pathology. 38 C.F.R.
4.40; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

- 30 - 

In the veteran's case, there is no clinical objective evidence of
disablement whether on the basis of limitation of motion or
functional loss due to pain based on examination. There exists no
basis upon which to predicate entitlement to an initial compensable
evaluation for tendinitis of the right shoulder.

The Court has held that the Board is precluded by regulation from
assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1) in
the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues that are
reasonably raised from a liberal reading of documents or testimony
of record and to identify all potential theories of entitlement to
a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching
such conclusion on its own. In the veteran's case at hand, the
Board notes that the RO provided the veteran the criteria for
assignment of an extraschedular evaluation and discussed them in
light of his claim for increased compensation benefits.

The Court has further held that the Board must address referral
under 38 C.F.R. 3.321(b)(1) only where circumstances are presented
which the VA Under Secretary for Benefits or the Director of the VA
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to be
unusual or exceptional in nature as to warrant referral of his case
to the Director or Under Secretary for review for consideration of
extraschedular evaluation under the provisions of 38 C.F.R.
3.321(b)(1).

31 -

While the veteran has not worked since service, it is not shown
that his right shoulder disability, per se, has markedly interfered
with employment or required frequent inpatient care so as to render
impractical the application of regular schedular standards.

The Board finds that the current schedular criteria adequately
compensate the veteran for the nature and extent of his disability.

Having reviewed the record with these mandates in mind, the Board
finds no basis for further action on this question.

ORDER

The veteran not having submitted well grounded claims of
entitlement to service connection for residuals of right eye
injury, residuals of a lumbar puncture, epicondylitis of the left
elbow, retropatellar syndrome and defective hearing in the right
ear, the appeal is denied as to these issues.

Entitlement to service connection for defective hearing in the left
ear is granted.

Entitlement to service connection for residuals of a lumbar
puncture is granted.

The veteran has submitted a well grounded claim of entitlement to
service connection for headaches.

Entitlement to an initial compensable evaluation tendinitis of the
right shoulder is denied.

- 32 -

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103 -446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

As the Board noted earlier, the veteran's claim of entitlement to
service connection for headaches is well grounded. However, the
post service medical evidence of record is not conclusive as to the
nature and etiology of these headaches, thereby warranting a
comprehensive neurological examination.

Initially, the Board finds that the veteran's claim of entitlement
to an increased evaluation for his schizophrenic reaction, paranoid
type, with PTSD is well grounded within the meaning of 38 U.S.C.A.
5107(a); that is, a plausible claim has been presented. Murphy v.
Derwinski, 1 Vet. App. 78 (1990.

In general, an allegation of increased disability is sufficient to
establish a well grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The veteran's
assertions concerning the severity of his psychiatric disability
(that are within the competence of a lay party to report) are
sufficient to conclude that his claim for an increased evaluation
for that disability is well grounded. King v. Brown, 5 Vet. App. 19
(1993).

The Board is not satisfied that the facts relevant to this issue on
appeal have been properly developed and, accordingly, the statutory
obligation of VA to assist the veteran in the development of his
claim has been satisfied in accordance with 38 U.S.C.A. 5107(a).
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1
Vet. App. 519 (1991).

- 33 -

Specifically, the issue at hand is entitlement to an initial
evaluation in excess of 30 percent from August 30, 1995, and in
excess of 50 percent from May 12, 1997, for schizophrenic reaction,
paranoid type, with post-traumatic stress disorder (PTSD).

Complete Persian Gulf related service records are not in the file.
However, they are apparently unavailable.

The only comprehensive psychological test results of record are
from an assessment undertaken by the military after the veteran's
return from the Persian Gulf in 1994 which described symptoms to
include constant headaches, dizziness, blurred vision, hand
tremors, memory and attention deficits, sensory symptoms,
irritability anger dyscontrol, hallucinations, etc. He was found to
be unfit for duty. He was later discharged in lieu of court
martial.

The report of VA examination in October 1995 is of record. Global
Assessment of Functioning (GAF) was not assigned. The veteran was
then described as having auditory and visual hallucinations, sleep
problems with nightmares and flashbacks.

The RO has recently increased the rating retroactively to 50
percent from May 12, 1997, although a 30 percent rating was
assigned from the day following separation from service. The issue
now at hand is whether the veteran is entitled to an evaluation in
excess of either or both.

The VA criteria for rating psychiatric disabilities changed on
November 7, 1996, and the veteran is entitled to those which are to
his greatest advantage.

In that regard, it must also be noted that he carries two primary
diagnoses, one of a psychosis (schizophrenia) and the other of a
neurosis (PTSD), and that separate criteria are in effect for both.
When one diagnosis is not given precedent over another by
examiners, the veteran is entitled to assessments under the
criteria which better represent his aggregate condition.

- 34 -

In this regard, it is noted that in addition to the paranoid
schizophrenia diagnosis and the PTSD diagnosis, the veteran has
claimed that he has been diagnosed as having somataform disorder as
well; this is not documented in the records now in the file.
However, this is not entirely unreasonable, given the nature of
some of his aggregate (blurred vision, headaches, joint pain
without organic basis, etc.) complaints over the years.
Nonetheless, the file does show diagnosis of depression.

The veteran has been seen since service on an ongoing basis as a VA
outpatient. And while some VA treatment records are in the file, it
is unclear that all of his psychiatric treatment records are in the
file from several VA facilities wherein ho,@ has been seen since
service. In any event, recent records are not in the file.

On VA psychiatric examination in August 1998 it was unclear whether
the examiner had the veteran's file available prior to the
examination. The veteran was noted to have ongoing nightmares, and
had been hearing voices and seeing ghosts, a phenomenon which had
gotten worse of late. The voices were telling him to make bombs and
kill, and had told him not to tell anyone or they would kill him.
He reported that he did not sleep well, that when he dreamed of the
devil chasing him, he was afraid and he would rise about 4:00
o'clock in the morning.

A contemporaneous examination in concert with a neurological
examination with consideration of whether the veteran's headaches
are a manifestation of his service- connected psychiatric
disability would materially assist in the adjudication of his
appeal.

As the Board noted earlier, the veteran filed a notice of
disagreement with the May 1997 denial of entitlement to a TDIU.

Where there has been an initial RO adjudication of a claim and a
notice of disagreement as to its denial, the claimant is entitled
to a statement of the case, and the RO's failure to issue a
statement of the case is a procedural defect requiring remand.
Manlincon v. West, 12 Vet. App. 238 (1999).

- 35 - 

Therefore, pursuant to VA's duty to assist the appellant in the
development of facts pertinent to his claims under 38 U.S.C.A.
5107(a) (West 1991); 38 C.F.R. 3.103(a) (1999), the Board is
deferring adjudication on the remaining issues or appeal pending a
remand of the case to the RO for further development as follows:

1. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment for all
medical care providers, VA and non- VA, inpatient and outpatient,
who may have additional records referable to treatment of his
service-connected psychiatric disability and headaches.

After obtaining any necessary authorization or medical releases,
the RO should request and associate with the claims file legible
copies of the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.

Regardless of the veteran's response, the RO must secure all
outstanding VA treatment records.

2. The RO should arrange for a VA examination of the veteran by a
board composed of a VA psychiatrist and a neurologist for the
purpose of ascertaining the nature and extent of severity of his
paranoid schizophrenia and his PTSD, and the nature, extent of
severity, and etiology of his headaches. The claimsfile, copies of
the previous and amended criteria for rating psychiatric disorders,
and separate copies of this remand must he made available to and
reviewed by the examiners prior and pursuant to conduction and
completion of the examinations and the examiners must annotate the
examination reports in this regard.

- 36 -

The psychiatric examiner should identify all of the veteran's
associated symptomatology in order to determine the impairment
caused by paranoid schizophrenia and PTSD, and the examiner should
specify which symptoms are associated with each disorder(s). If
certain symptomatology cannot be dissociated from one disorder or
another, it should be so indicated.

If there is evidence of any other psychiatric disorder, i.e., the
claimed somataform disorder claimed by the veteran to have been
diagnosed since service , etc., this should be noted, and an
opinion expressed as to how this can be distinguished from the
other already service- connected psychiatric disabilities.

Following evaluation, the examiner should provide a numerical score
on the GAF provided in the Diagnostic and Statistical Manual for
Mental Disorders, in relation to the veteran's impairment from
paranoid schizophrenia, PTSD and/or any other psychiatric
diagnoses. The examiner must include a definition of the numerical
GAF score assigned, as it relates to the veteran's occupational and
social impairment.

The impact of medications for the service-connected disabilities as
they impact on other disabilities and/or how they may reflect on or
otherwise impact on the veteran's ability to work should also be
discussed in detail, with annotations as required.

- 37 -

The neurologist should identify and diagnose all headache
symptomatology, and along with the psychiatrist, should express an
opinion as to whether any headache disorder(s) found on examination
is or are at least as likely as not related to symptomatology
reported in service, and/or are related to and/or secondary to the
service-connected paranoid schizophrenia and PTSD, or the service-
connected post lumbar puncture back pain.

If no such relationships are determined to exist, the examiners
must express an opinion as to whether any such disorder(s) is or
are aggravated by the service- connected paranoid schizophrenia and
PTSD and/or post lumbar puncture back pain.

The psychiatrist must be requested to express an opinion as to the
impact of the service-connected paranoid schizophrenia and PTSD on
the veteran's ability to obtain and retain employment and, should
in fact opine as to whether it has in effect rendered him
unemployable.

Any opinions expressed must be accompanied by a complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination reports
and required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand and if they
are not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

- 38 -

4. After undertaking any development deemed appropriate in addition
to that specified above, the RO should readjudicate the issue of
entitlement to increased compensation for paranoid schizophrenia
and PTSD, as well as service connection for headaches both on
direct and secondary bases. 38 U.S.C.A. 1110, 1131; 38 C.F.R.
3.310(a) and Allen v. Brown, 7 Vet. App. 439 (1995).

5. The RO should issue a statement of the case as to the denial of
entitlement to a TDIU. The veteran should be notified of the need
to timely file a substantive appeal if he desires appellate review
of this claim.

If the benefits requested on appeal are not granted to the
appellant's satisfaction, the RO should issue a supplemental
statement of the case. A reasonable period of time for a response
should be afforded. Thereafter, the case should be returned to the
Board for final appellate review, if otherwise in order. By this
remand, the Board intimates no opinion as to any final outcome
warranted. No action is required of the appellant until he is
notified by the RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 39 - 



